         Case 1:16-cr-00167-LAP Document 346 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

          -versus-                                 16-CR-167 (LAP)

CARLOS VINALES,                                          ORDER

                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court modifies the terms of the defendant’s supervised

release to include a term of inpatient substance abuse

treatment.


SO ORDERED.

Dated:     August 13, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
